Case 1:18-cv-01400-NYW Document 42 Filed 11/02/18 USDC Colorado Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLORADO



Civil Action No. 1:18-cv-1400


OPENWATER SAFETY IV, LLC

Plaintiff,

v.

CONCEPT SPECIAL RISKS, LTD, and

GREAT LAKES INSURANCE SE,

Defendants.


PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE
AMENDED COMPLAINT



             A. CONCEPT’S STATEMENTS IN ITS RESPONSE



1. CONCEPT’S RESPONSE:

       “The present dispute arises out of a Temporary Binder of marine
       insurance (hereinafter “Temporary Binder”) issued by the
       Defendant/Counter-Plaintiff, GLI, to the Plaintiff/Counter-
       Defendant, OPENWATER SAFETY IV, LLC (“OPENWATER”).
       Docket Entry #9, p. 6, ¶ 1.” Response, p. 1.




                                        1
Case 1:18-cv-01400-NYW Document 42 Filed 11/02/18 USDC Colorado Page 2 of 9




OPENWATER’S REPLY:

      That is not accurate. The Temporary Binder (“Binder”) was not issued by

Great Lakes. It was issued by Concept. Great Lakes admitted the following in

responses to Interrogatories:


    a) The decision to issue the Temporary Binder was made by a Concept

    Manager. Not by Great Lakes. Interrogatory Response No. 2. Ex 5;


    b) “Prior to the filing of the above captioned suit, no representative of Concept

    communicated with any representative of Great Lakes regarding denying the

    Plaintiff’s claim.” Interrogatory Response No. 4; and


    c) The decision to provide temporary coverage and the decision to deny

    coverage was made by a Manager and a Director of Concept. Interrogatory

    Response No. 8.


      In its Response, Concept has not denied any of those admissions. Concept

has supported its statement that it did not issue the Binder only with argument of

counsel. It has not presented any facts that controvert the admissions, allegations

and verified statements that the Binder was issued by Great Lakes, and not by

Concept.




                                          2
Case 1:18-cv-01400-NYW Document 42 Filed 11/02/18 USDC Colorado Page 3 of 9




2. CONCEPT’S RESPONSE:

      “Throughout its pleadings thus far, OPENWATER has mistakenly
      asserted that GLI is a reinsurer and that CONCEPT was in fact the
      insurer. At all times relevant hereto, CONCEPT was merely the
      authorized underwriting and claims handling agent for and on
      behalf of GLI with respect to the policy of marine insurance issued to
      OPENWATER by GLI. See DE’s #26, 40, 40-1.” Response, pp. 1-2.


OPENWATER’S REPLY:

      Openwater has not “asserted that GLI is a reinsurer and that Concept was in

fact the insurer”. This is what Openwater stated in its Motion for Leave:


      “Great Lakes did not provide a copy of the agency agreement between
      Great Lakes and Concept until September 7, 2018. ...The agreement is
      more than sixty pages; and is so complex it may require interpretation
      by an expert in the insurance industry. But it appears Great Lakes has
      vested absolute authority in Concept to bind and deny insurance,
      which may mean Concept is the insurer, and Great Lakes is a re-
      insurer.” Mot., pp. 2-3.

      Without offering any supporting facts in the Response, Concept’s counsel

argues that Concept was “merely the authorized underwriting and claims handling

agent for and on behalf of GLI.” Whether Concept’s alleged actions were within

the authorized acts of an agent is a question of fact.


      Similarly, in its Response, Concept does not confront the question of

whether it was an agent of a “fully disclosed principal”, or an agent of a “partially

disclosed principal” not entitled to immunity under the policy. Whether a principal


                                           3
Case 1:18-cv-01400-NYW Document 42 Filed 11/02/18 USDC Colorado Page 4 of 9




is partially or completely disclosed is question of fact. Water, Waste & Land, Inc.

v. Lanham, 955 P.2d 997 (Colo. 1998).


      Nor does Concept address that Openwater is asserting both a tort

claim and a civil theft claim directly against it for misconduct not based on

agency or breach of a policy. Even agents of a disclosed principal cannot

escape personal liability for their own wrongs. Wilbourn v. Mostek Corp.,

537 F.Supp. 302, 304 (D.Colo.1982).


      “An agent is subject to liability to a third party harmed by the agent’s

tortious conduct. Unless an applicable statute provides otherwise, an actor

remains subject to liability although the actor acts as an agent or an

employee, with actual or apparent authority, or within the scope of

employment.” Restatement (Third) of Agency, §7.01, Agent's Liability to

Third Party. Restatement (Third) of Agency, §7.02, comment b explains:


      In general. An agent whose conduct is tortious is subject to liability.
      This is so whether or not the agent acted with actual authority, with
      apparent authority, or within the scope of employment. Sections 2.01
      and 2.02 define actual authority. Section 2.03 defines apparent
      authority. Section 7.07(2) states when an agent who is an employee
      acts within the scope of employment.




                                           4
Case 1:18-cv-01400-NYW Document 42 Filed 11/02/18 USDC Colorado Page 5 of 9




3. CONCEPT’S RESPONSE:

      “OPENWATER’s Proposed Amended Complaint fails to include new
      causes of action since the allegations that CONCEPT and GLI
      breached the Temporary Binder merely constitutes a breach of
      contract claim arising under federal admiralty law, which
      OPENWATER already asserts in its original Complaint.” Response,
      p. 4.



OPENWATER’S REPLY:

      Not true. Openwater is asserting civil theft as a new cause of action (See

Fourth Claim.).


      Also, the denial of coverage and theft claims are not based on admiralty law,

but on the common and statutory laws of Colorado because the tort and theft

occurred in Colorado, and not on the “high seas” or navigable waters. See

paragraph 49 of the Amended Complaint.


       Admiralty jurisdiction is extraordinarily complex, and may have to be

briefed later on in this case.




4. CONCEPT’S RESPONSE:

      “The above forum-selection clause is mandatory and clearly establishes that
      any and all disputes under the policy will be subject to New York law, where
      no federal admiralty law on the subject exists.”Response, p. 9.



                                         5
Case 1:18-cv-01400-NYW Document 42 Filed 11/02/18 USDC Colorado Page 6 of 9




OPENWATER’S REPLY:

      Openwater disagrees. New York law does not apply. As Openwater alleges

in paragraph 50 of the Amended Complaint, “New York law does not apply

because Openwater was never given, and never agreed to, a Policy that stated the

governing law was New York.”


      Openwater’s tort and theft claims do not arise out of a contract, therefore

they are not covered by the choice of law provision. Caton v. Leach, 896 F.2d 939,

943 (5th Cir. 1990).




B. FUTILITY STANDARD IN THE DISTRICT COURT OF COLORADO

      An amendment is futile if it would not survive a motion to dismiss.

Innovatier, Inc. v. CardXX, Inc., No. 08-cv-00273-PAB-KLM, 2010 WL 148285,

at *2 (D. Colo. Jan. 8, 2010) (citing Bradley v. Val-Mejias, 379 F.3d 892, 901

(10th Cir. 2004)). “A court reviewing the sufficiency of a complaint presumes all

of plaintiff’s factual allegations are true and construes them in the light most

favorable to the plaintiff.” Hall v. Bellmon, 935 F.2d 1106, 1198 (10th Cir. 1991).


      While the Court may deny an amendment on futility grounds, “[p]rejudice to

the opposing party is the single most important factor in deciding whether to allow

leave to amend.” Minter v. Prime Equipment Co., 451 F.3d 1196, 1207 (10th Cir.


                                           6
Case 1:18-cv-01400-NYW Document 42 Filed 11/02/18 USDC Colorado Page 7 of 9




2006); see also 6 Wright, Miller & Kane, Federal Practice and Procedure § 1487

(3d ed. 2010) (“Perhaps the most important factor... for denying leave to amend is

that the opposing party will be prejudiced if the movant is permitted to alter a

pleading.”).


      Courts in this district have refused to undertake an analysis of futility in the

absence of arguments concerning prejudice. Guy v. Jorstad, Civil Action No. 12-

cv-01249-PAB-KMT United States District Court, D. Colorado. November 2,

2012. See also, Stender v. Cardwell, No. 07-cv-02503-WJM-MJW, 2011 WL

1235414, at *3 (D. Colo. 2011).


      Concept has not accepted as true Openwater’s allegations. Instead, it has

countered them with argument of counsel. Nor has Concept made a compelling

case as to how it would be prejudiced.




Respectfully submitted this 2nd day of November, 2018.

/s/ Richard A. Oertli

Richard A. Oertli, #24936
24800 Squaw Pass
Evergreen CO 80439
720-799-5217
Email: dickoertli@gmail.com
Counsel for Openwater Safety IV, LLC


                                          7
Case 1:18-cv-01400-NYW Document 42 Filed 11/02/18 USDC Colorado Page 8 of 9




                         CERTIFICATE OF SERVICE

I hereby certify that on this 2nd day of November, 2018 I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will send
notification of such filing to the following:

ATTORNEYS FOR GREAT LAKES INSURANCE SE:

                          Steven E. Goldman
                          Goldman & Hellman
                          8751 West Broward Boulevard, Suite 404
                          Ft. Lauderdale, FL 33324
                          954-356-0460
                          Fax: 954-832-0878
                          Email: steven@goldmanandhellman.com

                          Michael Isaac Goldman
                          Goldman & Hellman-Brookline
                          233 Harvard Street, Suite 211
                          Brookline, MA 02446
                          617-320-9854
                          Fax: 617-566-4292
                          Email: michael@goldmanandhellman.com

                          Elizabeth LaVance
                          McConaughy & Sarkissian, P.C.
                          8310 South Valley Highway
                          The Pointe at Inverness, Suite 250
                          Englewood, CO 80112
                          303-649-0999
                          Fax: 303-649-0990
                          Email: elavance@mslawpc.com



                                          8
Case 1:18-cv-01400-NYW Document 42 Filed 11/02/18 USDC Colorado Page 9 of 9




/s/ Gregg Roberts

Gregg Roberts
Legal Assistant for Richard A. Oertli
gregg@legalsupport-sc.com




                                        9
